Orders of disposition, Family Court, Bronx County (Maureen McLeod, J.), entered on or about September 25, 2000, insofar as appealed from, terminating respondent-appellant’s parental rights to the subject children and awarding their guardianship and custody to the Commissioner of Social Services and petitioner agency for the purpose of adoption, upon a finding of permanent neglect, unanimously affirmed, without costs.
Clear and convincing evidence, including the testimony of the agency’s caseworker, supports the findings that diligent efforts by the agency to plan with respondent for the children’s future and to arrange visitation between respondent and the children were frustrated by respondent’s failure to regularly or timely attend scheduled visitation with the children and plan*289ning meetings with the agency, and by her failure to regularly attend and complete counseling (see Matter of Sheila G., 61 NY2d 368, 385). Termination of respondent’s parental rights is in the children’s best interests (see Matter of Monica Betzy D., 291 AD2d 289). Concur — Nardelli, J.P., Andrias, Buckley, Sullivan and Friedman, JJ.